DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to Applicant’s response filed 11/30/2020 claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20180108268) in view of Ernst et al. (US 20120214147) in view of Hoffmann et al. (US 20090017432).
In regards to claim 1, Singh discloses, “A system for automated user interface customization (Fig. 17 the user interface with profile creating customized bin, para. 151 the user interface can customize different selections in a profile and identify that rewards or support is needed for the student, para. 58 customization of the user interface is implemented through the operating system), the system comprising: memory (para. 51 the memory, 120) comprising a content library database comprising a plurality of assessment data packets and a plurality of content data packets (para. 62 shows the computing device which can access the quiz, exam or videos, para. 66 storage contains a content pool of items which are selected and displayed); at least one server configured to: [present] a user interface on a user device (Fig. 25 the system contains a signup window, para.  56-58 software is launched to monitor user behavior in the personal device, this launching of software is inherently the launching or presenting of the user interface), the user interface comprising a plurality of windows wherein content is presented to the user and wherein a user response is received (p. 56-58 software is launched used to monitor the user’s behavior, para. 62 the user device will display a quiz in which the user can answer the questions as well as a group of videos the user can watch); present assessment data packets to the user via the user interface (para. 62-63 the user is given a quiz to take); generate a readiness value based on user responses received to the presented assessment data packets (para. 67 the user receives a score based on the different assessment responses);” but, fails to disclose, “receive user information, wherein the user information identifies a user; progressively deactivate functionalities of the user interface as the readiness value increases, wherein the functionalities comprise a plurality of learning aides; and trigger delivery of a mastery assessment when the readiness value exceeds a threshold.”  Ernst teaches, “receive user information, wherein the user information identifies a user (para. 59 the system contains a user login, which allows a user to login and the system contains a way to identify the user based on the login information); progressively deactivate functionalities of the user interface as [a] readiness value increases (Fig. 7A until the questions are complete in the chapter module the user cannot move on to the formative assessment, para. 102 the assessment questions within the chapter are answered and as the user progresses the system will use the algorithm to identify which questions should be asked, the correct answer of the questions and completion of the modules allow for the readiness score to increase, para. 120-123 throughout each module the user will answer questions and once they are answered they will be removed); and trigger delivery of a mastery assessment when the readiness value exceeds a threshold (p. 81 the formative assessment is given to demonstrate a mastery level of the information once a particular percentage of correct and confident responses have been achieved, Fig. 7A until the questions are complete in the chapter module the user cannot move on to the formative assessment, para. 102 the assessment questions within the chapter are answered and as the user progresses the system will use the algorithm to identify which questions should be asked).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined meeting a minimum requirement in order to take a mastery course, as taught by Ernst, with the targeted learning system, as disclosed by Singh, for the purpose of creating a training system that is able to create a targeted learning system that allows users to improve a particular group of skills in an area of identified weakness without focusing on areas of strength.  However, both Singh and Ernst fail to disclose, “wherein the functionalities comprise a plurality of learning aides”.  Hoffmann teaches of a test system in which, different “functionalities” are deactivated for a test, “functionalities comprise a plurality of learning aides (para. 69 discusses how the system contains a plurality of tools such as reading helpers, para. 60 and 72 deactivating tools for a particular test).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the deactivation of learning tools throughout a test, as taught by Hoffman, with the targeted learning system, as disclosed by Singh, for the purpose of creating a learning system that allows a user to practice different skills dependent on their particular knowledge.
In regards to claim 2, the modified system of Singh discloses the above mentioned, but fails to disclose, “wherein the at least one server is further configured to: retrieve a mastery threshold; and compare the readiness value to the mastery threshold.”  Ernst teaches, “wherein the at least one server is further configured to: retrieve a mastery threshold (para. 81 system identifies if a user has reached a mastery level which is identified by confident and correct responses); and compare the readiness value to the mastery threshold (para. 81 the system identifies if a user has reached a particular level of mastery in which the then a formative assessment once they have reached a particular mastery of the learner objectives, see Fig. 7A).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the requirement of a review assessment, as taught by Ernst, with the modified system of Singh, for the purpose of creating a training system in which is able to identify based on the chapter assessments if the student is ready for the final assessment.
In regards to claim 3, the modified system of Singh discloses the above mentioned, but fails to disclose “wherein generating the readiness value comprises: identifying a set of responses received from the user; determining usage of mastery facilitators associated with the identified set of responses received from the user; and generating a score for the identified set of responses.”  Ernst teaches, “wherein generating the readiness value comprises: identifying a set of responses received from the user (para. 76-80 the assessment modules are presented and the user will answer the questions presented); determining usage of mastery facilitators associated with the identified set of responses received from the user (para. 81-84 the system identifies the different answers and once the questions are answered correctly the question is removed if not it is rearranged and asked again, this would be considered the master facilitator); and generating a score for the identified set of responses (para. 81 to achieve mastery the user must answer the formative assessment until they have answered all the questions confidently and correct at the selected percentage).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the identification of correct responses indicating a mastery level, as taught by Ernst, with the 
In regards to claim 4, the system of Singh in view of Ernst in further view of Hoffman discloses the system of claim 3.  Singh further discloses, “wherein the functionalities of the user 2interface comprise content presentation functionalities (Fig. 7A the content that is displayed to be chosen, para. 62 shows the computing device which can access the quiz, exam or videos, these would be considered the different functionalities).”
In regards to claim 5, the system of Singh in view of Ernst in further view of Hoffman discloses the system of claim 4.  Singh further discloses, “wherein the content presentation functionalities comprise mastery facilitators (Fig. 7A the content that is displayed to be chosen, para. 62 shows the computing device which can access the quiz, exam or videos, these would be considered the different functionalities, the mastery facilitators would be considered the content in which the user has answered correctly).” 
In regards to claim 6, the modified system of Singh discloses the above mentioned, but fails to disclose, “wherein the at least one server is further configured to retrieve a plurality of deactivation thresholds, wherein each of the plurality of deactivation thresholds is associated with a readiness value and functionality for deactivation when the deactivation threshold is met or exceeded.”  Ernst teaches, “wherein the at least one server is further configured to retrieve a plurality of deactivation thresholds (para. 120-123 the questions must be answered in a particular time as well as confidently and correctly twice to be considered complete and removed, this would be considered the deactivation threshold), wherein each of the plurality of deactivation thresholds is associated with a readiness value and functionality for deactivation when the deactivation threshold is met or exceeded (para. 120-123 the questions are identified if they have been answered correctly then it is not placed in the other testing modules and it is removed, para. 102 the assessment questions within the chapter are answered and as the user progresses the system will use the algorithm to identify which questions should be asked, the correct answer of the questions and completion of the modules allow for the readiness score to increase).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having a threshold met in order to remove a question, as taught by Ernst, with the modified questionnaire module of Singh, for the purpose of creating a training device in which the questions are asked until a particular mastery level has been reached.
In regards to claim 7, the modified system of Singh discloses the above mentioned, but fails to disclose, “wherein the deactivation of functionalities of the user interface comprises modifying the user interface”.  Ernst teaches, “wherein the deactivation of functionalities of the user interface comprises modifying the user interface (Fig. 7A until the questions are complete in the chapter module the user cannot move on to the formative assessment, para. 102 the assessment questions within the chapter are answered and as the user progresses the system will use the algorithm to identify which questions should be asked, the correct answer of the questions and completion of the modules allow for the readiness score to increase, para. 120-123 throughout each module the user will answer questions and once they are answered they will be removed, this removal of questions inherently is viewed as modifying the user interface).”  
In regards to claim 8, the modified system of Singh discloses the above mentioned, but fails to disclose, “wherein the at least one server is further configured to select and present content to the user until a termination criteria is met.”  Ernst teaches, “wherein the at least one server is further configured to select and present content to the user until a termination criteria is met (Fig. 7A showing how the mastery requires that a user to complete a number of questions, the mastery is completed at 710, para. 81-86 discusses how the question are given again until the question has been answered correctly and confidently).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the identification of correct responses indicating a mastery level, as taught by Ernst, with the modified questionnaire system of Singh, for the purpose of creating a training system that requires a user to correctly answer a number of questions in order to receive a mastery level.
In regards to claim 9, the modified system of Singh discloses the above mentioned, but fails to disclose, “wherein the termination criterion comprises a mastery threshold.”  Ernst teaches, “wherein the termination criterion comprises a mastery threshold (Fig. 7A showing how the mastery requires that a user to complete a number of questions, the mastery is completed at 710, para. 81 the user must answer a particular number of questions from the formative assessment correctly and confident to master the module, the percentage of needed correct answers is the mastery threshold)
In regards to claim 10, the system of Singh in view of Ernst in further view of Hoffman discloses the system of claim 9.  Singh further discloses, “wherein the set of responses comprises four responses (Fig. 10 shows the quiz layout of a question, para. 66 discusses that each question contains a set of four multiple choice options).
In regards to claim 11, Singh discloses, “A method for automated user interface customization (Fig. 17 the user interface with profile creating customized bin, para. 151 the user interface can customize different selections in a profile and identify that rewards or support is needed for the student, para. 58 customization of the user interface is implemented through the operating system), the method comprising directing with the at least one server launch of a user interface on the user device (Fig. 25 the system contains a signup window, para.  56-58 software is launched to monitor user behavior in the personal device, this launching of software is inherently the launching or presenting of the user interface), the user interface comprising a plurality of windows wherein content is presented to the user and wherein a user response is received (p. 56-58 software is launched used to monitor the user’s behavior, para. 62 the user device will display a quiz in which the user can answer the questions as well as a group of videos the user can watch); presenting assessment data packets to the user via the user interface (para. 62-63 the user is given a quiz to take); generating a readiness value based on user responses received to the presented assessment data packets (para. 67 the user receives a score based on the different assessment responses);” but fails to disclose, “receiving user information from a user device at least one server, wherein the user information identifies a user; progressively deactivating functionalities of the user interface as the readiness value increases; and triggering delivery of a mastery assessment when the readiness value exceeds a threshold.”  Ernst teaches, “receiving user information from a user device at at (para. 59 the system contains a user login, which allows a user to login and the system contains a way to identify the user based on the login information); progressively deactivating functionalities of the user interface as [a] readiness value increases (Fig. 7A until the questions are complete in the chapter module the user cannot move on to the formative assessment, para. 102 the assessment questions within the chapter are answered and as the user progresses the system will use the algorithm to identify which questions should be asked, the correct answer of the questions and completion of the modules allow for the readiness score to increase, para. 120-123 throughout each module the user will answer questions and once they are answered they will be removed); and triggering delivery of a mastery assessment when the readiness value exceeds a threshold (p. 81 the formative assessment is given to demonstrate a mastery level of the information once a particular percentage of correct and confident responses have been achieved, Fig. 7A until the questions are complete in the chapter module the user cannot move on to the formative assessment, para. 102 the assessment questions within the chapter are answered and as the user progresses the system will use the algorithm to identify which questions should be asked).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined meeting a minimum requirement in order to take a mastery course, as taught by Ernst, with the targeted learning method, as disclosed by Singh, for the purpose of creating a training method that is able to create a targeted learning system that allows users to improve a particular group of skills in an area of identified weakness without focusing on areas of strength.  However, both Singh and Ernst fail to disclose, “wherein the functionalities comprise a plurality of learning aides”.  Hoffmann teaches of a testing method in which, different “functionalities” are (para. 69 discusses how the system contains a plurality of tools such as reading helpers, para. 60 and 72 deactivating tools for a particular test).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the deactivation of learning tools throughout a test, as taught by Hoffman, with the targeted learning method, as disclosed by Singh, for the purpose of creating a learning method that allows a user to practice different skills dependent on their particular knowledge.
In regards to claim 12, the modified system of Singh discloses the above mentioned, but fails to disclose, “wherein the at least one server is further configured to: retrieve a mastery threshold; and compare the readiness value to the mastery threshold.”  Ernst teaches, “wherein the at least one server is further configured to: retrieve a mastery threshold (para. 81 system identifies if a user has reached a mastery level which is identified by confident and correct responses); and compare the readiness value to the mastery threshold (para. 81 the system identifies if a user has reached a particular level of mastery in which the then a formative assessment once they have reached a particular mastery of the learner objectives, see Fig. 7A).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the requirement of a review assessment, as taught by Ernst, with the modified system of Singh, for the purpose of creating a training system in which is able to identify based on the chapter assessments if the student is ready for the final assessment.
In regards to claim 13, the modified system of Singh discloses the above mentioned, but fails to disclose “wherein generating the readiness value comprises: identifying a set of responses received from the user; determining usage of mastery facilitators associated with the identified set of responses received from the user; and generating a score for the identified set of (para. 76-80 the assessment modules are presented and the user will answer the questions presented); determining usage of mastery facilitators associated with the identified set of responses received from the user (para. 81-84 the system identifies the different answers and once the questions are answered correctly the question is removed if not it is rearranged and asked again, this would be considered the master facilitator); and generating a score for the identified set of responses (para. 81 to achieve mastery the user must answer the formative assessment until they have answered all the questions confidently and correct at the selected percentage).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the identification of correct responses indicating a mastery level, as taught by Ernst, with the modified questionnaire system of Singh, for the purpose of creating a training system that requires a user to correctly answer a number of questions in order to receive a mastery level.
In regards to claim 14, the system of Singh in view of Ernst in further view of Hoffman discloses the system of claim 13.  Singh further discloses, “wherein the functionalities of the user 2interface comprise content presentation functionalities (Fig. 7A the content that is displayed to be chosen, para. 62 shows the computing device which can access the quiz, exam or videos, these would be considered the different functionalities).”
In regards to claim 15, the system of Singh in view of Ernst in further view of Hoffman discloses the system of claim 14.  Singh further discloses, “wherein the content presentation functionalities comprise mastery facilitators (Fig. 7A the content that is displayed to be chosen, para. 62 shows the computing device which can access the quiz, exam or videos, these would be considered the different functionalities, the mastery facilitators would be considered the content in which the user has answered correctly).” 
In regards to claim 16, the modified system of Singh discloses the above mentioned, but fails to disclose, “wherein the at least one server is further configured to retrieve a plurality of deactivation thresholds, wherein each of the plurality of deactivation thresholds is associated with a readiness value and functionality for deactivation when the deactivation threshold is met or exceeded.”  Ernst teaches, “wherein the at least one server is further configured to retrieve a plurality of deactivation thresholds (para. 120-123 the questions must be answered in a particular time as well as confidently and correctly twice to be considered complete and removed, this would be considered the deactivation threshold), wherein each of the plurality of deactivation thresholds is associated with a readiness value and functionality for deactivation when the deactivation threshold is met or exceeded (para. 120-123 the questions are identified if they have been answered correctly then it is not placed in the other testing modules and it is removed, para. 102 the assessment questions within the chapter are answered and as the user progresses the system will use the algorithm to identify which questions should be asked, the correct answer of the questions and completion of the modules allow for the readiness score to increase).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having a threshold met in order to remove a question, as taught by Ernst, with the modified questionnaire module of Singh, for the purpose of creating a training device in which the questions are asked until a particular mastery level has been reached.
In regards to claim 17, the modified system of Singh discloses the above mentioned, but fails to disclose, “wherein the deactivation of functionalities of the user interface comprises (Fig. 7A until the questions are complete in the chapter module the user cannot move on to the formative assessment, para. 102 the assessment questions within the chapter are answered and as the user progresses the system will use the algorithm to identify which questions should be asked, the correct answer of the questions and completion of the modules allow for the readiness score to increase, para. 120-123 throughout each module the user will answer questions and once they are answered they will be removed, this removal of questions inherently is viewed as modifying the user interface).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the removal of questions, as taught by Ernst, with the modified questionnaire module of Singh, for the purpose of creating a training system that is able to remove items from the user interface that the user has mastered.
In regards to claim 18, the modified system of Singh discloses the above mentioned, but fails to disclose, “wherein the at least one server is further configured to select and present content to the user until a termination criteria is met.”  Ernst teaches, “wherein the at least one server is further configured to select and present content to the user until a termination criteria is met (Fig. 7A showing how the mastery requires that a user to complete a number of questions, the mastery is completed at 710, para. 81-86 discusses how the question are given again until the question has been answered correctly and confidently).”  
In regards to claim 19, the modified system of Singh discloses the above mentioned, but fails to disclose, “wherein the termination criterion comprises a mastery threshold.”  Ernst teaches, “wherein the termination criterion comprises a mastery threshold (Fig. 7A showing how the mastery requires that a user to complete a number of questions, the mastery is completed at 710, para. 81 the user must answer a particular number of questions from the formative assessment correctly and confident to master the module, the percentage of needed correct answers is the mastery threshold).” Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined there is a threshold indicating a mastery level, as taught by Ernst, with the modified questionnaire system of Singh, for the purpose of creating a training system that requires a user to correctly answer a number of questions in order to receive a mastery level.
In regards to claim 20, the system of Singh in view of Ernst further view of Hoffman discloses the system of claim 19.  Singh further discloses, “wherein the set of responses comprises four responses (Fig. 10 shows the quiz layout of a question, para. 66 discusses that each question contains a set of four multiple choice options).
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.  The Applicant argues that Singh and Ernst fail to disclose the amended limitation stating “functionalities comprise a plurality of learning aides”.  These arguments are considered moot due to the application of a new reference to meet the claimed limitation.  The Examiner has reapplied the reference of Ernst has been reapplied because it teaches of a testing system which is able to deactivate questions based on the students’ knowledge as discussed in paragraphs 102 and 120-123.  The reference of Ernst fails to discuss that the deactivation of elements are .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burke (US 20020167534) discloses an electronic reading system in which different elements of the reading device can be activated or deactivated over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/L.D.V/Examiner, Art Unit 3715       

/JAMES B HULL/Primary Examiner, Art Unit 3715